EXHIBIT 10.1
 
STOCK PURCHASE AGREEMENT
 
This Stock Purchase Agreement (this “Agreement”) is made and entered into as of
March 2, 2012 by and between One Bio Corp, a Florida corporation (the “Seller”)
and Global Fund Holdings, Corp., an Ontario corporation (the “Purchaser”).
 
WHEREAS, the Seller is the record and beneficial owner of 18,508,733 Securities
of common stock, $.001 par value (the “Common Stock”), of Green Planet
Bioengineering Co. Limited, a Delaware corporation (the “Company”) which
represents 92.5% of the total outstanding equity interests of the Company (the
“Securities”);
 
WHEREAS, the Purchaser desires to acquire from the Seller, and the Seller
desires to sell to the Purchaser the Securities in the manner and on the terms
and conditions hereinafter set forth;
 
WHEREAS, as of the date hereof, the Seller owes $9,490,389 to Trade Finance
Solutions, Inc., an Ontario corporation which is wholly owned by the Purchaser
(“TFS,” such liabilities shall be referred to as the “TFS Loan”);  and
 
NOW, THEREFORE, in consideration of these premises, the mutual covenants and
agreements herein contained and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto
agree as follows:
 
SECTION I  DEFINITIONS.
 
The following terms when used in this Agreement have the following respective
meanings:
 
“1933 Act” means the Securities Act of 1933, as amended.
 
“1934 Act” means the Securities Exchange Act of 1934, as amended.
 
“Affiliate” means with respect to any Person, any (i) officer, director, partner
or holder of more than 10% of the outstanding Securities or equity interests of
such Person, (ii) any relative of such Person, or (iii) any other Person which
directly or indirectly controls, is controlled by, or is under common control
with such Person.  A Person will be deemed to control another Person if such
Person possesses, directly or indirectly, the power to direct or cause the
direction of the management and policies of the “Controlled” Person, whether
through ownership of voting securities, by contract, or otherwise.
 
“Acquisition Proposal” means any offer or proposal for, or indication of
interest in, any acquisition of all or a portion of the Securities or any other
assets or securities of the Company, whether by way of a purchase, merger,
consolidation or other business combination.
 
“Articles of Incorporation” means the Articles of Incorporation of the Company,
as amended, and as on file with the Secretary of State of Delaware on the date
of this Agreement.
 
“Business Day” means a day other than Saturday, Sunday or statutory holiday in
the State of New York and in the event that any action to be taken hereunder
falls on a day which is not a Business Day, then such action shall be taken on
the next succeeding Business Day.
 
 
 

--------------------------------------------------------------------------------

 
 
“Cash Purchase Price” means Two Hundred Thousand U.S. Dollars (US$200,000),
which does not include any escrow or other closing fees or costs, all of which
shall be borne by the Purchaser.
 
“Closing Date” has the meaning set forth in Section 3.1 hereof.
 
“Closing Deadline” has the meaning set forth in Section 3.1 hereof.
 
“Closing” has the meaning set forth in Section 3.1 hereof.
 
“Common Stock” has the meaning set forth in the recitals hereto.
 
“Company” has the meaning set forth in the recitals hereto.
 
 “Corporate Records” shall have the meaning as used in Section 4.2(n) hereof.
 
“Encumbrances” shall have the meaning as used in Section 4.1(b) hereof.
 
“Escrow Agreement” shall mean or relate to a formal escrow agreement to be
entered into among the parties as necessary to close the transaction and
otherwise ensure that the Seller receive the Purchase Price and the Purchaser
receives the Securities.
 
“GAAP” means generally accepted accounting principles in the United States.
 
“Governmental Authority” means the United States, any state or municipality, the
government of any foreign country, any subdivision of any of the foregoing, or
any authority, department, commission, board, bureau, agency, court, or
instrumentality of any of the foregoing.
 
“Indemnification” shall have the meaning as used in Section 5.7 hereof.
 
“Indebtedness” shall have the meaning as used in Section 4.2(j) hereof.
 
 “Knowledge” means the actual knowledge of such Person or its Affiliates.
 
“Lien” means any mortgage, lien, pledge, security interest, easement,
conditional sale or other title retention agreement, or other encumbrance of any
kind.
 
“Material Adverse Effect” means a change or effect in the condition (financial
or otherwise), properties, assets, liabilities, rights or business of the
Company which change or effect, individually or in the aggregate, could
reasonably be expected to be materially adverse to such condition, properties,
assets, liabilities, rights, operations or business.
 
 
2

--------------------------------------------------------------------------------

 
 
“Material Changes” shall have the meaning as used in Section 4.2(g) hereof.
 
 “Minute Books” shall have the meaning as used in Section 4.2(n) hereof.
 
“Obligations” shall have the meaning as used in Section 4.2(j) hereof.
 
 “OTCBB” has the meaning set forth in Section 4.2(m) hereof.
 
“Person” means an individual, corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, or Governmental
Authority.
 
 “Returns” shall have the meaning as used in Section 4.2(l) hereof.
 
 “SEC” means the U.S. Securities and Exchange Commission.
 
“SEC Filings” means the Company’s annual reports, quarterly reports and other
publicly-available filings made by the Company with the SEC under Section 13 or
Section 15(d) of the 1934 Act.
 
 “Securities” shall have the meaning set forth in the recitals hereto.
 
“Stockholders” mean the record holders of the Company’s Common Stock.
 
“Tax” or “Taxes” means any and all federal, state, local and foreign taxes,
including, without limitation, gross receipts, income, profits, sales, use,
occupation, value added, ad valorem, transfer, franchise, withholding, payroll,
recapture, employment, excise and property taxes, assessments, governmental
charges and duties together with all interest, penalties and additions imposed
with respect to any such amounts and any obligations under any agreements or
arrangements with any other person with respect to any such amounts and
including any liability of a predecessor entity for any such amounts.
 
SECTION II  PURCHASE AND SALE OF COMMON STOCK.
 
2.1 Purchase of Securities.  At the Closing, based upon the representations,
warranties, covenants and agreements of the parties set forth in this Agreement,
the Purchaser shall acquire from the Seller, and the Seller shall sell to the
Purchaser, the Securities for an aggregate purchase price of Two Hundred
Thousand U.S. Dollars (US$200,000) (the “Purchase Price”).
 
SECTION III  THE CLOSING.
 
3.1 Closing.
 
(a) The closing of the sale of the Securities pursuant to Section 2.1 hereof and
certain of the other transactions contemplated hereby (the “Closing”) shall take
place at the offices of the Purchaser’s counsel, Guzov Ofsink, LLC, located at
900 Third Avenue, 5th Floor, New York, New York 10022 on the next Business Day
(or such later date as the parties hereto may agree) following the satisfaction
or waiver of the conditions set forth in Section VI hereof (the “Closing Date”),
or at such other time or place as the parties mutually agree but in no event
shall be later than December 31, 2012 (the “Closing Deadline”).
 
 
3

--------------------------------------------------------------------------------

 
 
3.2 Deliveries by the Seller.  At the Closing, the Seller shall deliver or cause
to be delivered to the Purchaser the following items (in addition to any other
items required to be delivered to the Purchaser pursuant to any other provision
of this Agreement):
 
(a) original certificates representing the Securities being sold by the Seller
to the Purchaser pursuant to Section 2.1 hereof, duly recorded on the books of
the Company, along with medallion guaranteed stock powers for such certificates
duly executed in blank;
 
(b) a full and complete release by the Seller from any and all liabilities,
claims and obligations, arising prior to the Closing, that the Seller may have
against the Company, in a form reasonably acceptable to the Purchaser.
 
(c) resignations of such of the current directors and officers from all of their
positions as directors and officers of the Company as requested by the
Purchaser;
 
(d) duly executed corporate actions accepting any resignations pursuant to
Section 3.2(d), appointing the designated persons by the Purchaser as directors
of the Board of the Company;  and
 
(e) all records and documents relating to the Company, wherever located,
including, but not limited to, all books, records, government filings, Tax
Returns, consent decrees, orders, and correspondence, financial information and
records, electronic files containing any financial information and records, and
other documents used in or associated with the Company, to the extent such
records and documents have not been previously delivered to the Purchaser.
 
3.3 Purchase Price Delivery.  The Purchase Price shall be delivered by reducing
the same amount of the liabilities owed by the Seller to TFS. The Purchaser
shall cause TFS to acknowledge in writing of such reduction to the Seller’s
TFS’s Loan at the Closing.
 
SECTION IV  REPRESENTATIONS AND WARRANTIES.
 
4.1 Representations and Warranties of the Seller with respect to the
Securities.  The Seller represents and warrants to the Purchaser with respect to
the Securities that:
 
(a) Capacity of the Seller; Authorization; Execution of Agreements.  The Seller
has all requisite power, authority and capacity to enter into this Agreement and
to perform the transactions and obligations to be performed by it
hereunder.  This Agreement constitutes a valid and legally binding agreement of
the Seller, enforceable in accordance with its terms, except as enforcement
thereof may be limited by bankruptcy, insolvency, reorganization, moratorium or
other similar laws of the United States (both state and federal), affecting the
enforcement of creditors’ rights or remedies in general from time to time in
effect and the exercise by courts of equity powers or their application of
principles of public policy.
 
(b) Title to Securities.  The Seller is the sole record and beneficial owner of
the Securities and has sole managerial and dispositive authority with respect to
the number of Securities as set forth in the recital.  The Seller has not
granted any person a proxy with respect to any of the Securities that has not
expired or been validly withdrawn.  The sale and delivery by the Seller of the
Securities to the Purchaser pursuant to this Agreement will vest in the
Purchaser legal and valid title to the Securities, free and clear of all liens,
security interests, adverse claims or other encumbrances of any character
whatsoever, other than encumbrances created by the Purchaser and restrictions on
the resale of the Securities under applicable securities laws (“Encumbrances”).
 
 
4

--------------------------------------------------------------------------------

 
 
(c) Brokers, Finders, and Agents.  The Seller is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby.  No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company, the Seller or the Purchaser for any commission, fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Seller.
 
(d) Disclosure.  The Seller acknowledges and agrees that the representations and
warranties by such Seller in this Section 4.1 are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.  The Seller acknowledges and agrees that the Purchaser
does not make and has not made (i) any representations or warranties with
respect to the transactions contemplated hereby other than those specifically
set forth in Section 4.3, or (ii) any statement, commitment or promise to the
Seller or any of their representatives which is or was an inducement to the
Seller to enter into this Agreement, other than as set forth in this Agreement.
 
4.2 Representations and Warranties of the Seller with respect to the
Company.  The Seller represents and warrants to the Purchaser, with respect to
the Company, that:
 
(a) Organization and Standing.  The Company is duly incorporated and validly
existing under the laws of the State of Delaware, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  The Company does not
own any equity interest, directly or indirectly, in any other Person or business
enterprise.  The Company is qualified to do business and is in good standing in
each jurisdiction in which the failure to so qualify could reasonably be
expected to have a Material Adverse Effect upon its assets, properties,
financial condition, results of operations or business.  The Company has no
subsidiaries.  Except as set forth in Section 3.2(d) hereof, no corporate
proceedings on the part of the Company (including the approval of the Company’s
Board of Directors or shareholders) are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby.
 
(b) Capitalization.  At the date of this Agreement, the authorized capital stock
of the Company consists of 250,000,000 shares of Common Stock and 10,000,000
shares of preferred stock, par value $.001 (the “Preferred Stock”), of which
20,006,402 shares of Common Stock but none of the Preferred Stock are issued and
outstanding.  The Company has no other class or series of equity securities
authorized, issued, reserved for issuance or outstanding.  Except for the above,
there are (x) no outstanding options, offers, warrants, conversion rights,
contracts or other rights to subscribe for or to purchase from the Company, or
agreements obligating the Company to issue, transfer, or sell (whether formal or
informal, written or oral, firm or contingent), shares of capital stock or other
securities of the Company (whether debt, equity, or a combination thereof) or
obligating the Company to grant, extend, or enter into any such agreement and
(y) no agreements or other understandings (whether formal or informal, written
or oral, firm or contingent) which require or may require the Company to
repurchase any of its Common Stock. There are no preemptive or similar rights
granted by the Company with respect to the Company’s capital stock. There are no
anti-dilution or price adjustment provisions contained in any security issued by
the Company.  The Company is not a party to, and, to the Knowledge of the
Seller, without inquiry, no Stockholder is a party to, any registration rights
agreements, voting agreements, voting trusts, proxies or any other agreements,
instruments or understandings with respect to the voting of any shares of the
capital stock of the Company, or any agreement with respect to the
transferability, purchase or redemption of any shares of the capital stock of
the Company.  The sale of the Securities to the Purchaser does not obligate the
Company to issue any shares of capital stock or other securities to any Person
(other than the Purchaser) and will not result in a right of any holder of
Company securities, by agreement with the Company, to adjust the exercise,
conversion, exchange or reset price under such securities.  The outstanding
Common Stock is all duly and validly authorized and issued, fully paid and
nonassessable.  The Seller will cause the Company not to issue, or resolve or
agree to issue, any securities to any party, other than the Purchaser, prior to
the Closing.  The Securities represent 92.5% of the total outstanding equity
interests of the Company.
 
(c) Status of Securities.  The Securities (i) have been duly authorized, validly
issued, fully paid and are nonassessable, and will be such at the Closing,
(ii) were issued in compliance with all applicable United States federal and
state securities laws, and will be in compliance with such laws at the Closing,
(iii) subject to restrictions under this Agreement, and applicable United States
federal and state securities laws, have the rights and preferences set forth in
the Articles of Incorporation, as amended, and will have such rights and
preferences at the Closing, and (iv) are free and clear of all Encumbrances and
will be free and clear of all Encumbrances at the Closing (other than
Encumbrances created by the Purchaser and restrictions on the resale of the
Securities under applicable securities laws).
 
 
5

--------------------------------------------------------------------------------

 
 
(d) Conflicts; Defaults.  The execution and delivery of this Agreement by the
Seller and the performance by the Seller of the transactions and obligations
contemplated hereby and thereby to be performed by it do not (i) violate,
conflict with, or constitute a default under any of the terms or provisions of,
the Articles of Incorporation, as amended, or any provisions of, or result in
the acceleration of any obligation under, any contract, note, debt instrument,
security agreement or other instrument to which the Company is a party or by
which the Company, or any of the Company’s assets, is bound; (ii) result in the
creation or imposition of any Encumbrances or claims upon the Company’s assets
or upon any of the Securities of capital stock of the Company; (iii) constitute
a violation of any law, statute, judgment, decree, order, rule, or regulation of
a Governmental Authority applicable to the Company; or (iv) constitute an event
which, after notice or lapse of time or both, would result in any of the
foregoing.
 
(e) Securities Laws.  The Company has complied in all material respects with
applicable federal securities laws, rules and regulations, including the
Sarbanes-Oxley Act of 2002, as amended, as such laws, rules and regulations
apply to the Company and its securities.  To the Knowledge of the Seller, all
Securities of capital stock of the Company have been issued in accordance with
applicable federal securities laws, rules and regulations.  There are no stop
orders in effect with respect to any securities of the Company that have been
communicated to the Company’s transfer agent.
 
(f) SEC Filings.  The SEC Filings, when filed, complied in all material respects
with the requirements of Section 13 or Section 15(d) of the 1934 Act, as such
sections were applicable as of the dates when filed, and did not, as of the
dates when filed, contain an untrue statement of material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading.  The financial statements of the Company
included in the SEC Filings complied in all material respects with the rules and
regulations of the SEC with respect thereto as in effect at the time of
filing.  Such financial statements were prepared in accordance with GAAP applied
on a consistent basis during the periods covered by such financial statements,
except as may be otherwise specified in such financial statements or the notes
thereto, and fairly present in all material respects the financial position of
the Company as of and for the dates thereof and for the periods indicated, and
the results of operations and cash flows for the periods then ended, subject, in
the case of unaudited statements, to normal, immaterial, year-end audit
adjustments.  All material agreements to which the Company is a party or to
which the property or assets of the Company are subject and which are required
to be disclosed pursuant to the 1934 Act are included as part of or specifically
identified in the SEC Filings.
 
(g) Material Changes. Since the date of the latest audited financial statements
included within the SEC Filings, except as specifically disclosed in the SEC
Filings, (i) there has been no event that could result in a Material Adverse
Effect, (ii) the Company has not incurred any liabilities (contingent or
otherwise) other than (A) trade payables and accrued expenses incurred in the
ordinary course of the business of a shell corporation consistent with past
practice, and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP as required to be disclosed in filings
made with the SEC, (iii) the Company has not altered its method of accounting or
the identity of its auditors, except as disclosed in its SEC Filings, (iv) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders or purchased, redeemed or made any agreements to
purchase or redeem any Securities of its capital stock, and (v) the Company has
not issued any equity securities (“Material Changes”).
 
(h) Absence of Litigation.  There is no action, suit, claim, proceeding, inquiry
or investigation before or by any court, public board, government agency,
self-regulatory organization or body pending or threatened in writing against or
affecting the Company.
 
(i) Brokers, Finders, and Agents.  The Company is not, directly or indirectly,
obligated to anyone acting as broker, finder or in any other similar capacity in
connection with this Agreement or the transactions contemplated hereby.  No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company, the Seller or the Purchaser for any commission, fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Company.
 
(j) Absence of Businesses and Liabilities.  The Company is not engaged in any
business and as of the Closing Date, the Company shall have no liabilities
(contingent or otherwise) or indebtedness outstanding, except as otherwise
disclosed on Schedule 4.2(j) (“Indebtedness”). The Company is not a guarantor or
indemnitor of any indebtedness of any other person, firm or corporation
(together with the “Indebtedness”, the “Obligations”).
 
(k) No Agreements.  Except as set forth on Schedule 4.2(k) hereto, the Company
is not a party to any agreement, commitment or instrument, whether oral or
written, which imposes any obligations or liabilities on the Company after the
Closing.
 
 
6

--------------------------------------------------------------------------------

 
 
(l) Taxes.
 
(i) The Company has timely filed all federal, state, local and foreign returns,
estimates, information statements and reports relating to Taxes (“Returns”)
required to be filed by the Company with any Tax authority prior to the date
hereof, except such Returns which are not material to the Company.  All such
Returns are true, correct and complete and the Company has no basis to believe
that any audit of the Returns would cause a Material Adverse Effect upon the
Company or its financial condition.  The Company has paid all Taxes shown to be
due on such Returns.
 
(ii) All Taxes that the Company is required by law to withhold or collect have
been duly withheld or collected, and have been timely paid over to the proper
governmental authorities to the extent due and payable.
 
(iii) The Company has no material Tax deficiency outstanding, proposed or
assessed against the Company, and the Company has not executed any unexpired
waiver of any statute of limitations on or extending the period for the
assessment or collection of any Tax.
 
(iv) No audit or other examination of any Returns of the Company by any Tax
authority is known by the Company to be presently in progress, nor has the
Company been notified of any request for such an audit or other examination.
 
(v) No adjustment relating to any Returns filed by the Company has been proposed
in writing, formally or informally, by any Tax authority to the Company or any
representative thereof.
 
(vi) The Company has no liability for any Taxes for its current fiscal year,
whether or not such Taxes are currently due and payable.
 
(m) OTC Bulletin Board Quotation.  The Common Stock is currently quoted on the
Over-the-Counter Bulletin Board (the “OTCBB”).  There is no known action or
known proceeding pending or threatened in writing against the Company by the
Financial Industry Regulatory Authority with respect to any intention by such
entities to prohibit or terminate the quotation of the Common Stock on the
OTCBB.
 
(n) Corporate Records.  All records and documents relating to the Company known
to the Seller, including, but not limited to, the books, shareholder lists,
government filings, Tax Returns, consent decrees, orders, and correspondence,
financial information and records (including any electronic files containing any
financial information and records), and other documents used in or associated
with the Company (the “Corporate Records”) are true, complete and accurate in
all material respects to the best Knowledge of the Seller.  The minute books of
the Company known to the Seller contain true, complete and accurate records of
all meetings and consents in lieu of meetings of the Board of Directors of the
Company (and any committees thereof), similar governing bodies and shareholders
(the “Minute Books”).  Copies of such Corporate Records of the Company and the
Minute Books currently in the possession of the Company, have been heretofore
delivered to the Purchaser; the original Corporate Records and Minute Books, to
the extent such original Corporate Records and Minute Books exist, will be
delivered to the Purchaser at Closing pursuant to Section 3.2(e).
 
(o) Disclosure.  The Seller, to its best Knowledge, acknowledges and agrees that
the representations and warranties by the Seller in this Section 4.2 are true
and complete in all material respects and do not contain any untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements contained therein not misleading, under the
circumstance under which they were made.
 
4.3 Representations and Warranties of the Purchaser.  The Purchaser hereby
represents and warrants to the Seller that:
 
(a) Organization and Standing.  The Purchaser is duly incorporated and validly
existing under the laws of the Province of Ontario, and has all requisite
corporate power and authority to own or lease its properties and assets and to
conduct its business as it is presently being conducted.  The Purchaser is
qualified to do business and is in good standing in each jurisdiction in which
the failure to so qualify could reasonably be expected to have a Material
Adverse Effect upon its assets, properties, financial condition, results of
operations or business.
 
 
7

--------------------------------------------------------------------------------

 
 
(b) Capacity of the Purchaser; Authorization; Execution of Agreements.  The
Purchaser has all requisite power, authority and capacity to enter into this
Agreement and to perform the transactions and obligations to be performed by it
hereunder.  The execution and delivery of this Agreement by the Purchaser, and
the performance by the Purchaser of the transactions and obligations
contemplated hereby, including, without limitation, the purchase of the
Securities from the Seller hereunder, have been duly authorized by all requisite
corporate action of the Purchaser.  This Agreement constitutes a valid and
legally binding agreement of the Purchaser, enforceable in accordance with its
terms, except as enforcement thereof may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws of the United States (both
state and federal), affecting the enforcement of creditors’ rights or remedies
in general from time to time in effect and the exercise by courts of equity
powers or their application of principles of public policy.
 
(c) Investment Intent.  The Securities being purchased hereunder by the
Purchaser are being purchased for its own account and are not being purchased
with the view to, or for resale in connection with, any distribution or public
offering thereof within the meaning of the 1933 Act.
 
(d) Brokers, Finders, and Agents.  The Purchaser is not, directly or indirectly,
obligated to anyone acting as broker, finder, or in any other similar capacity
in connection with this Agreement or the transactions contemplated hereby.  No
Person has or, immediately following the consummation of the transactions
contemplated by this Agreement, will have, any right, interest or valid claim
against the Company, the Seller or the Purchaser for any commission, fee or
other compensation as a finder or broker in connection with the transactions
contemplated by this Agreement, nor are there any brokers’ or finders’ fees or
any payments or promises of payment of similar nature, however characterized,
that have been paid or that are or may become payable in connection with the
transactions contemplated by this Agreement, as a result of any agreement or
arrangement made by the Purchaser.
 
(e) Disclosure.  The Purchaser acknowledges and agrees that the representations
and warranties by the Purchaser in this Section 4.3 are true and complete in all
material respects and do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary to make
the statements contained therein not misleading, under the circumstance under
which they were made.  The Purchaser acknowledges and agrees that the Seller do
not make and have not made (i) any representations or warranties with respect to
the transactions contemplated hereby other than those specifically set forth in
Sections 4.1 and 4.2, or (ii) any statement, commitment or promise to the
Purchaser or any of its representatives which is or was an inducement to the
Purchaser to enter into this Agreement, other than as set forth in this
Agreement.
 
4.4 Rule 144.  The Purchaser acknowledges that the Securities it will be
purchasing must be held indefinitely unless subsequently registered under the
1933 Act or unless an exemption from such registration is available.  The
Purchaser is aware of the provisions of Rule 144 promulgated under the 1933 Act
which permit limited resale of Securities purchased in a private placement
subject to the satisfaction of certain conditions, including, among other
things, the availability of certain current public information about the
Company, the resale occurring not less than six months after a party has
purchased and paid for the security to be sold, the sale being effected through
a “broker’s transaction” or in transactions directly with a “market maker” and
the number of Securities being sold during any three-month period not exceeding
specified limitations.  The Purchaser further acknowledges and agrees that: (i)
the Company is currently a “shell company” as defined under SEC rules, (ii) the
Securities being acquired by the Purchaser were originally issued by the Company
to the Seller when the Company was a “shell company,” and (iii) the resale of
the Securities are subject to the satisfaction of additional conditions and
requirements under Rule 144(i)(2) applicable to the Securities of “shell
companies” and “former shell companies.”  Finally, the Purchaser acknowledges
that within a reasonable time or approximately 30 days after the Closing, it
will take steps to have the Securities received hereunder re-registered under
the name of the Purchaser or its nominees or otherwise deregister the Seller as
the owners of the Securities.
 
 
8

--------------------------------------------------------------------------------

 
 
SECTION V  COVENANTS OF THE PARTIES.
 
5.1 Commercially Reasonable Efforts.  Subject to the terms and conditions
hereof, each party shall use commercially reasonable efforts to take, or cause
to be taken, all actions and to do, or cause to be done, all things necessary,
proper or advisable under applicable laws and regulations to consummate the
transactions contemplated by this Agreement as promptly as practicable after the
date hereof, including (i) preparing and filing as promptly as practicable all
documentation to effect all necessary SEC filings and other documents and to
obtain as promptly as practicable all consents, waivers, licenses, orders,
registrations, approvals, permits and authorizations necessary or advisable to
be obtained from any Person and/or any Governmental Authority in order to
consummate any of the transactions contemplated by this Agreement, (ii)
executing and delivering such other documents, instruments and agreements as any
party hereto shall reasonably request, and (iii) taking all reasonable steps as
may be necessary to obtain all such material consents, waivers, licenses,
orders, registrations, approvals, permits and authorizations.  Notwithstanding
the foregoing, in no event shall any party have any obligation, in order to
consummate the transactions contemplated hereby, to: (i) take any action(s) that
would result in Material Adverse Changes in the benefits to the Seller on the
one hand or to the Purchaser on the other of this Agreement, or (ii) dispose of
any material assets or make any material change in its business other than as
contemplated by this Agreement, or (iii) expend any material amount of funds or
otherwise incur any material burden other than those contemplated by this
Agreement.
 
5.2 Certain Filings; Cooperation in Receipt of Consents.
 
(a) The Seller and the Purchaser shall reasonably cooperate with one another in
(i) determining whether any other action by or in respect of, or filing with,
any Governmental Authority is required, or any actions, consents, approvals or
waivers are required to be obtained from parties to any material contracts, in
connection with the consummation of the transactions contemplated hereby, and
(ii) taking or seeking any such other actions, consents, approvals or waivers or
making any such filings, furnishing information required in connection
therewith.  Each party shall permit the other party to review any communication
given by it to, and shall consult with each other in advance of any meeting or
conference with, any Governmental Authority or, in connection with any
proceeding by a private party, with any other Person, and to the extent
permitted by the applicable Governmental Authority or other Person, give the
other party the opportunity to attend and participate in such meetings and
conferences, in each case in connection with the transactions contemplated
hereby.
 
(b) The Company shall timely file all reports required to be filed by it
pursuant to Section 13 of the 1934 Act and all other documents required to be
filed by it with the SEC under the 1933 Act or the 1934 Act from the date of
this Agreement to the Closing.
 
5.3 Public Announcements.  The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement with respect to this Agreement and
the transactions contemplated hereby and, except as may be required by
applicable law, shall not issue any such press release or make any such public
statement prior to such consultation.
 
5.4 Access to Information; Notification of Certain Matters.
 
(a) From the date hereof to the Closing and subject to applicable law, the
Seller shall (i) give to the Purchaser or its counsel reasonable access to the
books and records of the Company, and (ii) furnish or make available to the
Purchaser and its counsel such financial and operating data and other
information about the Company as such Persons may reasonably request.
 
 
9

--------------------------------------------------------------------------------

 
 
(b) Each party hereto shall give notice to each other party hereto, as promptly
as practicable after the event giving rise to the requirement of such notice,
of:
 
(i) any communication received by such party from, or given by such party to,
any Governmental Authority in connection with any of the transactions
contemplated hereby;
 
(ii) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by this Agreement; and
 
(iii) any actions, suits, claims, investigations or proceedings commenced or, to
its Knowledge, threatened against, relating to or involving or otherwise
affecting such party or any of its Affiliates that, if pending on the date of
this Agreement, would have been required to have been disclosed, or that relate
to the consummation of the transactions contemplated by this Agreement;
provided, however, that the delivery of any notice pursuant to this
Section 5.4(b) shall not limit or otherwise affect the remedies available
hereunder to the party receiving such notice.
 
5.5 Board of Directors and Officers.  The Seller shall cause the Company to
appoint the designees of the Purchaser pursuant to Section 3.2(d) to the Board
of Directors at the Closing and obtain any necessary resignations from members
of the Board of Directors.  At the Closing, the Seller shall cause the officers
of the Company to resign as contemplated in Section 3.2(c) and shall cause the
Board of Directors of the Company to appoint the designees of the Purchaser
pursuant to Section 3.2(d) as the officers of the Company.
 
5.6 Interim Operations of the Company.  During the period from the date of this
Agreement to the Closing, the Seller shall cause the Company to conduct its
business only in the ordinary course of business consistent with past practice,
except to the extent otherwise necessary to comply with the provisions hereof
and with applicable laws and regulations.  Additionally, during the period from
the date of this Agreement to the Closing, except as required hereby in
connection with this Agreement, the Seller shall not permit the Company to do
any of the following without the prior consent of the Purchaser: (i) amend or
otherwise change its Articles of Incorporation, (ii) issue, sell or authorize
for issuance or sale (including, but not limited to, by way of stock split or
dividend), Securities of any class of its securities or enter into any
agreements or commitments of any character obligating it to issue such
securities, other than in connection with the exercise of outstanding warrants
or outstanding stock options granted to directors, officers or employees of the
Company prior to the date of this Agreement; (iii) declare, set aside, make or
pay any dividend or other distribution (whether in cash, stock or property) with
respect to its common stock, (iv) redeem, purchase or otherwise acquire,
directly or indirectly, any of its capital stock, (v) enter into any material
contract or agreement or material transaction or make any material capital
expenditure other than those relating to the transactions contemplated by this
Agreement, (vi) create, incur, assume, maintain or permit to exist any
indebtedness except as otherwise incurred in the ordinary course of business,
consistent with past practice, or except for the Company Closing Obligations,
(vii) pay, discharge or satisfy claims or liabilities (absolute, accrued,
contingent or otherwise) other than in the ordinary course of business
consistent with past practice, (viii) cancel any material debts or waive any
material claims or rights, (ix) make any loans, advances or capital
contributions to, or investments in financial instruments of any Person, (x)
assume, guarantee, endorse or otherwise become responsible for the liabilities
or other commitments of any other Person, (xi) alter in any material way the
manner of keeping the books, accounts or records of the Company or the
accounting practices therein reflected other than alterations or changes
required by GAAP or applicable law, (xii) enter into any indemnification,
contribution or similar contract pursuant to which the Company may be required
to indemnify any other Person or make contributions to any other Person, (xiii)
amend or terminate any existing contracts in any manner that would result in any
material liability to the Company for or on account of such amendment or
termination, or (xiv) or change any existing or adopt any new tax accounting
principle, method of accounting or tax election except as provided herein or
agreed to in writing by the Purchaser.
 
5.7 Indemnification.  Each Seller hereby agrees to indemnify and hold harmless
the Purchaser and the Company (the “Indemnified Parties”) from and against any
and all liabilities, obligations, claims, losses, expenses, damages, actions,
liens and deficiencies (including reasonable attorneys’ fees) which exist, or
which may be imposed on, incurred by or asserted against the Indemnified Parties
due to or arising out of any breach or inaccuracy of any representation or
warranty of the Seller under Sections 4.1 and 4.2 hereof, or any covenant,
agreement or obligation of the Seller hereunder or in any other certificate,
instrument or document contemplated hereby or thereby (“Damages”), for a period
of twelve (12) months from the Closing Date (the “Indemnification,” and the
period herein is referred to as the “Indemnification Period”). Notwithstanding
the forgoing, in no event will the Indemnified Parties be entitled to
indemnification hereunder for Damages in an aggregate amount which exceeds
$200,000.  The Seller shall not be obligated to make any payment for
Indemnification in respect of any claims for Damages that are made by the
Indemnified Parties after the expiration of the Indemnification Period;
provided, however, that the obligations of the Seller under the Indemnification
shall remain in full force and effect in respect of any claims for Damages which
are made prior to, and remain pending at, the expiration of the Indemnification
Period. The indemnification provided by this Section 5.7 shall be the sole
pecuniary remedy of the Indemnified Parties for any Damages; provided, however,
that no other remedies of the Indemnified Parties for any breach by the Seller
of the representations and warranties contained in Section 4.1 shall be limited
in any way by this Section 5.7.
 
 
10

--------------------------------------------------------------------------------

 
 
5.8 Payment of Liabilities.   The Seller shall not be obligated to pay or cause
the Company to pay in full the Company’s outstanding Indebtedness or other
liabilities or obligations incurred by the Company as disclosed herein and since
the date of this Agreement. The Purchaser also acknowledges that the Company has
not incurred any additional liabilities or obligations (except for any and all
liabilities or obligations incurred by the Company in connection with the
transactions contemplated by this Agreement).
 
5.9 Stockholder Filings.  The Purchaser and the Seller shall, at the Purchaser’s
cost and expense, make any stockholder filings with the SEC to the extent, and
in the time period, required by SEC rules as a result of the transactions
contemplated by this Agreement.
 
5.10 Post-Closing 8-K.  Following the Closing Date, the Purchaser shall, at its
own cost and expense, cause the Company to timely file a Current Report on Form
8-K with the SEC disclosing the purchase of the Securities and any other
information required in connection therewith.
 
5.11 Interim Actions of the Parties.
 
(a) Until the earlier of the Closing Date or the termination of this Agreement
pursuant to Section VII hereof, neither the Seller nor any of its respective
Affiliates shall, directly or indirectly (i) take any action to solicit or
initiate any Acquisition Proposal, or (ii) continue, initiate or engage in
negotiations concerning any Acquisition Proposal with, or disclose any
non-public information relating to the Company, or afford access to the
properties, books or records of the Company to, any corporation, partnership,
person or other entity (except the Purchaser and its Affiliates) that may be
considering or has made an Acquisition Proposal.
 
(b) Until the earlier of the Closing Date or the termination of this Agreement
pursuant to Section VII hereof, neither the Seller nor any of its respective
Affiliates shall engage directly or indirectly in any transaction involving any
of the securities of the Company other than as contemplated by this Agreement.
 
SECTION VI  CONDITIONS.
 
6.1 Conditions to the Obligations of Each Party.  The obligations of the Seller
and the Purchaser to consummate the transactions contemplated by this Agreement
are subject to the satisfaction of the following conditions:
 
(a) No Governmental Authority of competent authority or jurisdiction shall have
issued any order, injunction or decree, or taken any other action, that is in
effect and restrains, enjoins or otherwise prohibits the consummation of the
transactions contemplated hereby; and
 
(b) The parties shall have obtained or made all consents, approvals, actions,
orders, authorizations, registrations, declarations, announcements and filings
contemplated by this Agreement.
 
6.2 Conditions to the Obligations of the Seller.  The obligations of the Seller
to consummate the transactions contemplated by this Agreement are subject to the
satisfaction of the following further conditions:
 
(a) The Purchaser shall have performed in all material respects all of its
obligations hereunder required to be performed by it at or prior to the Closing;
 
(b) The representations and warranties of the Purchaser contained in this
Agreement shall have been true and correct when made and in all material
respects at and as of the time of the Closing as if made at and as of such time
(except to the extent any such representation or warranty expressly speaks as of
an earlier date, in which case it shall be true and correct as of such date);
and
 
 
11

--------------------------------------------------------------------------------

 
 
6.3 Conditions to the Obligations of the Purchaser.  The obligations of the
Purchaser to consummate the transactions contemplated by this Agreement are
subject to the satisfaction of the following further conditions:
 
(a) The Seller shall have performed in all material respects all of its
obligations hereunder required to be performed by them at or prior to the
Closing;
 
(b) The representations and warranties of the Seller contained in this Agreement
shall have been true and correct when made and at and as of the time of the
Closing as if made at and as of such time (except to the extent any such
representation or warranty expressly speaks as of an earlier date, in which case
it shall be true and correct as of such date); and
 
(c) The Securities being sold to the Purchaser hereunder for the Purchase Price
shall represent 92.5% of the issued and outstanding equity interests of the
Company.
 
SECTION VII  TERMINATION.
 
7.1 Termination.  This Agreement may be terminated at any time prior to the
Closing:
 
(a) by mutual written agreement of the Purchaser and the Seller;
 
(b) by either the Purchaser or by the Seller, if
 
(i) the transactions contemplated by this Agreement shall not have been
consummated by the Closing Deadline or otherwise extended by further agreement
of the parties;  provided, however, that the right to terminate this Agreement
under this Section 7.1(b)(i) shall not be available to any party whose breach of
any provision of or whose failure to perform any obligation under this Agreement
has been the cause of, or has resulted in, the failure of the transactions to
occur on or before the Closing Deadline; or
 
(ii) a judgment, injunction, order or decree of any Governmental Authority
having competent jurisdiction enjoining either the Seller or the Purchaser from
consummating the transactions contemplated by this Agreement is entered and such
judgment, injunction, judgment or order shall have become final and
nonappealable and, prior to such termination, the parties shall have used their
respective commercially reasonable efforts to resist, resolve or lift, as
applicable, such judgment, injunction, order or decree; provided, however, that
the right to terminate this Agreement under this Section 7.1(b)(ii) shall not be
available to any party whose breach of any provision of or whose failure to
perform any obligation under this Agreement has been the cause of such judgment,
injunction, order or decree.
 
(c) by the Purchaser:
 
(i) if a breach of or failure to perform any representation, warranty, covenant
or agreement on the part of any of the Seller set forth in this Agreement shall
have occurred which would cause the conditions set forth in Section 6.3 not to
be satisfied, and any such condition is incapable of being satisfied by the
Closing Deadline or such breach or failure to perform has not been cured within
ten (10) days after notice of such breach or failure to perform has been given
by the Purchaser to the Seller.
 
 
12

--------------------------------------------------------------------------------

 
 
7.2 Effect of Termination.  If this Agreement is terminated pursuant to
Section 7.1, there shall be no liability or obligation on the part of the
Purchaser or the Seller, or any of their respective officers, directors,
shareholders, agents or Affiliates, except that the provisions of this
Section 7.2, Section 7.3 and Section VIII of this Agreement shall remain in full
force and effect and survive any termination of this Agreement and except that,
notwithstanding anything to the contrary contained in this Agreement, no party
shall be relieved of or released from any liabilities or damages arising out of
its material breach of or material failure to perform its obligations under this
Agreement.
 
7.3 Expenses.  Whether or not the transactions contemplated by this Agreement
are consummated, all fees and expenses of any party hereto incurred in
connection with this Agreement and the transactions contemplated hereby shall be
paid by the party incurring such fees and expenses.
 
SECTION VIII  MISCELLANEOUS.
 
8.1 Waivers and Amendments.  This Agreement may be amended or modified in whole
or in part only by a writing which makes reference to this Agreement executed by
all of the parties hereto.  The obligations of any party hereunder may be waived
(either generally or in a particular instance and either retroactively or
prospectively) only with the written consent of the party claimed to have given
the waiver; provided, however, that any waiver by any party of any violation of,
breach of, or default under any provision of this Agreement or any other
agreement provided for herein shall not be construed as, or constitute, a
continuing waiver of such provision, or waiver of any other violation of, breach
of or default under any other provision of this Agreement or any other agreement
provided for herein.
 
8.2 Entire Agreement.  This Agreement (together with any Schedules and/or any
Exhibits hereto) by and between the Seller and the Purchaser, the Escrow
Agreement and the other agreements and instruments expressly provided for
herein, together set forth the entire understanding of the parties hereto and
supersede in their entirety all prior contracts, agreements, arrangements,
communications, discussions, representations, and warranties, whether oral or
written with respect to the subject matter hereof.
 
8.3 Governing Law and Arbitration.  This Agreement shall in all respects be
governed by and construed in accordance with the internal substantive laws of
the State of New York without giving effect to the principles of conflicts of
law thereof. Disputes arising from the performance of this Agreement shall be
submitted to American Arbitration Association and resolved by arbitration,
pursuant to the rules of the Association, which are in force at the time of the
arbitration application. The arbitral award shall be final and binding on both
parties.
 
8.4 Public Announcements.  The parties shall consult with each other before
issuing, and provide each other a reasonable opportunity to review and comment
upon, any press release or public statement, including necessary Company’s
filings with the SEC with respect to this Agreement and the transactions
contemplated hereby and, except as may be required by applicable law, will not
issue any such press release or make any such public statement prior to such
consultation.
 
 
13

--------------------------------------------------------------------------------

 
 
8.5 Notices.  Any notice, request or other communication required or permitted
hereunder shall be in writing and be deemed to have been duly given (a) when
personally delivered or sent by facsimile transmission (the receipt of which is
confirmed in writing), (b) one Business Day after being sent by a nationally
recognized overnight courier service or (c) five Business Days after being sent
by registered or certified mail, return receipt requested, postage prepaid, to
the parties at their respective addresses set forth below.
 
If to the Seller:
19950 W Country Club Drive, Suite 100
Aventura, Florida 33180
Attn: Marius Silvasan
   
with a copy to:
Guzov Ofsink, LLC
900 Third Avenue, 5th Floor
New York, New York 10022
Attn: Darren L. Ofsink, Esq.
Facsimile: (212) 688-7273
   
If to the Purchaser:
1 Valleywood Dr, Suite 301
Markham, On, L3R 5L9
Attention: President
with a copy to:
 
 
And
     
Any party by written notice to the other may change the address or the persons
to whom notices or copies thereof shall be directed.



 
8.6 Counterparts; Facsimile and Electronic Signatures.  This Agreement may be
executed in any number of counterparts, each of which shall be deemed to be an
original, and all of which together will constitute one and the same
instrument.  The signature pages hereto in facsimile copy or other electronic
means, including e-mail attachment, shall be deemed an original for all
purposes.
 
8.7 Successors and Assigns.  This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns, except that the Seller may not assign or transfer its rights
hereunder without the prior written consent of the Purchaser, and the Purchaser
may not assign or transfer its rights under this Agreement without the consent
of the Seller.
 
8.8 Third Parties.  Nothing expressed or implied in this Agreement is intended,
or shall be construed, to confer upon or give any Person other than the parties
hereto and their successors and assigns any rights or remedies under or by
reason of this Agreement.
 
8.9 Schedules.  The Schedules and Exhibits attached to this Agreement are
incorporated herein and shall be part of this Agreement for all purposes.
 
8.10 Headings.  The headings in this Agreement are solely for convenience of
reference and shall not be given any effect in the construction or
interpretation of this Agreement.
 
8.11 Interpretation.  Whenever the context may require, any pronoun used herein
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa.
 
 
[REMAINDER OF THE PAGE INTENTIONALLY LEFT BLANK]
 
 
14

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement as of
the date first above written.
 
 

  THE SELLER:           ONE  BIO, CORP.          
 
By:
/s/ Marius Silvasan       Name: Marius Silvasan       Title:   CEO and Director
                          THE PURCHASER:             GLOBAL FUND HOLDINGS, CORP.
            By: /s/ Steve  McDonald       Name: Steve McDonald       Title:   
President  

 
15
 
 